      Case 6:20-cv-00295-AA       Document 1-1        Filed 02/21/20    Page 1 of 39


          Cifh~J '\V¾e                              Cory
 1                 ~w1-,
                                                                           20 J
 2

 3

 4

 5
 6
                 IN THE CIRCUIT COURT OF THE STATE OF OREGON
 7

 8                                   COUNTY OF LANE
                                                                    20CV03215
 9   RICHARD W. CLARK, as trustee )
     of the Richard W. Clark and Merri )            COMPLAINT
10   Sue Clark Revocable Living Trust )
                                       )        DECLARATORY JUDGMENT,
11                 Plaintiff           )        PERMANENT INJUNCTION,
12                                     )        REMOVE CLOUD
                                 )
13                v.             )
                                 )
14   LSF9 MASTER PARTICIPATION )
     TRUST; QUALITY LOAN SER- )
15   VICE CORPORATION OF         )
     WASHINGTON; U. S. BANK      )
16
     TRUST, N.A., AS TRUSTEE FOR )
17   LSF9 MASTER PARTICIPATION )
     TRUST                       )
18        Defendants. )
     ___________      )
19
                                               1.
20
21                                       SUMMARY

22         Defendants and their predecessors in interest suffered a General Judgment of

23   Dismissal with prejudice in their judicial foreclosure. Now defendants are attempting
24   a nonjudicial foreclosure on the same facts and with the same documents. Defendants
25
     have recorded a "Notice of Default and Election to Sell" (Exhibit 1) in the Deeds and
26
     COMPLAINT FOR DECLARATORY JUDGMENT, PERMANENT                      Richard W. Clark, Trustee
                                                                        1810 Cameo Dr.
     INJUNCTION, REMOVE CLOUD                                           Eugene. OR 97405
                                                                        541.221.5395
                                                                        thegifto1planning@gmail.com
      Case 6:20-cv-00295-AA         Document 1-1        Filed 02/21/20     Page 2 of 39




     Records of Lane County, Oregon and have mailed a ''Trustee's Notice of Sale"
 1
     (Exhibit 2) to plaintiff. This court has already made a final adjudication on the merits
2

3    of defendant LSF9 Master Participation Trust's claim in Lane County Circuit Case

4    #16 14 20692 when the attorney for Wells Fargo's successor in interest appeared,

5    participated in court proceedings, and made no objection to the dismissal of the case.
6    (Exhibit 3) Wells Fargo and defendant LSF9, its successor in interest and participant
7
     in the case, were determined by the court not to have standing and were not the real
 8
     parties in interest because neither was a ''person entitled to enforce" under Oregon's
9
     version of the UCC. The court found that neither Wells Fargo nor defendant LSF9
10
     had any legal or enforceable interest in the trust deed that plaintiff granted to Bank
11

12   United of Texas, and consequently defendant LSF9 does not have any interest in

13   plaintiff's real property or in any of plaintiff's loan obligations. Defendants did not

14   even record an assignment of trust deed or appointment of a successor trustee as
15   required by ORS 86.752. This court should order that the Trustee's Sale be stopped
16
     and should order the clerk of Deeds and Records of Lane County, Oregon to remove
17
     defendant Quality Loan Service Corporation of Washington's ''Notice of Default and
18
     Election to Sell." (Hereinafter "Quality Loan")
19
                                                 2.
20
21                                FACTUAL BACKGROUND

22          On June 29, 2015, Wells Fargo initiated judicial foreclosure proceedings

23   against plaintift: producing a note (Exhibit 4) and a deed of trust (Exhibit 5). Plaintiff
24   Clark moved to dismiss because Wells Fargo did not have standing and was not the
25
     real party in interest; plaintiff also filed a counterclaim against Wells Fargo for unjust
26
                                                                            Richard W. Clark, Trustee      2
     COMPLAlNT FOR DECLARATORY JUDGMENT, PERMANENT
     INJUNCTION, REMOVE CLOUD
                                                                            uno eameo Dr.
                                                                            Eugene. OR 97405
                                                                            S41.221.S39S
                                                                            thegift<>ipJamring@gmail com
      Case 6:20-cv-00295-AA         Document 1-1        Filed 02/21/20    Page 3 of 39




     enrichment The court granted Plaintiff Clark's motion to dismiss (Exhibits 6) with its
 1
     order on January 13, 2016. (Exhibit 7) The court also granted Wells Fargo's motion
 2
 3   to dismiss plaintiff's counterclaim.

 4                                               3.
 5         In the final hearing on plaintiff's objections to his counterclaim being
 6   dismissed, Wells Fargo's attorney was replaced by an attorney representing the
 7
     interests of defendant LSF9 Master Participation Trust the successor in interest to
 8
     Wells Fargo. (Exhibit 3) Defendant LSF9's attorney appeared at the final hearing and
 9
     did not object to the dismissal of the foreclosure action.
10

11
                                                 4.

12         The Clarks appealed the dismissal of their counterclaim and prevailed in the

13   Court of Appeals, which reversed the trial court's ruling of dismissal and remanded

14   the Clarks' counterclaim to be tried in circuit court Wells Fargo v. Clark, 294 Or
15   App 197 (2018).)
16
                                                 5.
17
           Prior to the trial on their counterclaim, the Clarks and Wells Fargo resolved all
18
     of their issues. The Clarks are prevented from revealing the details of the settlement
19
     agreement because of a non-disclosure provision, but they are allowed to reveal the
20
21   terms of the settlement agreement if ordered by the court, an order the Clarks would

22   promptly obey. The General Judgment in this case is a final adjudication of all issues

23   between the Clarks and Wells Fargo and their successors in interest.
24
25
26
     COMPLAINT FOR DECLARATORY JUDGMENT, PERMANENT                        R.ichatd W. Clark, Trustee   3
                                                                          1810 Cameo Dr.
     1NJUNCTION, REMOVE CLOUD                                             Eugene, OR 97405
                                                                          541.221.5395
                                                                          thegiftotplanning@gmailoom
      Case 6:20-cv-00295-AA         Document 1-1       Filed 02/21/20      Page 4 of 39




 I
 2
                                                 6.

 3          The final adjudication dismissing the claims of Wells Fargo in the General

 4    Judgment of Dismissal (with prejudice) precludes LSF9, its successor in interest,

 5   from pmsuing a nonjudicial foreclosure based on the same facts and the same
 6   documents. The attorney for Wells Fargo's successor in interest participated in the
 7
     trial and did not object to the dismissal of Wells Fargo's claims.
 8
                                                7.
 9
            One of the issues that was adjudicated as final and with prejudice was that
IO
     Wells Fargo did not have standing and was not the real party in interest because it
11
12   was not a "person entitled to enforce" the promissory note made payable by the

13   Clarks to Bank United of Texas.

14                                              8.
15          Counsel for Wells Fargo's successor in interest, defendant LSF9, participated
16
     in the hearing and did not object to the dismissal of Wells Fargo's claim against the
17
     Clarks. Counsel for defendant LSF9 told plaintiff Clark that he thought the judge had
18
     made the right decision.
19
                                                9.
20
21          Despite knowing that they did not have a legal basis for pursuing payments
22   from plaintiff, defendants sent plaintiff a "Trustee's Notice of Sale" (Exhibit 2) to be

23   held on May 13, 2020.
24

25
26
     COMPLAINT FOR DECLARATORY JUDGMENT, PERMANENT                         Richam W. Clark, Trustee     4
                                                                           1810 Cameo Dr.
     INJUNCTION, REMOVE CLOUD                                              Eugene. OR 97405
                                                                           541.221.5395
                                                                           thegiftoiplanDiDg@gmailcom
      Case 6:20-cv-00295-AA          Document 1-1        Filed 02/21/20      Page 5 of 39




 1
                                                 10.
 2

 3          Defendant LSF9 did not record an assignment of trust deed or an appointment

 4   of successor trustee as required by ORS 86.752,

 5                                               11.
 6                                DECLARATORY JUDGMENT
 7
             This action for declaratory relief is being brought pursuant to ORS §28.010 -
 8
     §28.160 (The Uniform Declaratory Judgments Act) to declare that defendants have no
 9
     legal or equitable rights in the Note or Deed of Trust (Exhibits 4 and 5) and that
10
     defendants have no legal standing to institute a foreclosure proceeding on the property,
11

12   and to enjoin defendants from ever seeking to foreclose on the Property.

13                                                 12.

14          ORS §28.120 expressly provides that the act is declared to be remedial and that its
15   purpose is to settle and to afford relief from uncertainty and insecurity with respect to
16
     rights, status, and other legal relations, and it is to be liberally construed and
17
     administered. Defendants' "Notice of Sale" (Exhibit 2) bas put plaintiff in doubt and in
18
     uncertainty as to his rights as well as to defendants' rights with respect to the Note and
19
     the Trust Deed. Plaintiff's legal rights and relations with respect to the Note and the Trust
20

21   Deed have been threatened by the actions of defendants. And plaintiff is legally entitled,

22   through this action for Declaratory Relief, to have such doubt and uncertainty removed.

23                                                 13.

24          Plaintiff respectfully requests that the Court declare that defendants are not
25
     entitled to enforce p]aintifi's Promissory Note or Trust Deed and that defendants have
26
                                                                             Riehard W. Clark,. Trustee   5
     COMPLAINT FOR DECLARATORY JUDGMENT. PERMANENT                            1810 Cameo Dr.
     INJUNCTION, REMOVE CLOUD                                                Eugene,. OR 97405
                                                                             541..221.5395
                                                                             thegiftofphmniDg@gmail.c:
      Case 6:20-cv-00295-AA         Document 1-1             Filed 02/21/20   Page 6 of 39




      no ownership or any other interest in the Note or Trost Deed that are the subject of
 1
     this claim for declaratory relief.
 2

 3                                                     14.

 4            SECOND CAUSE OF ACTION - PERMANENT INJUNCTION
 5          Plaintiff re-alleges paragraphs I - I 0.
 6                                                     15.
 7
            The sale of the Clarks' house by defendants would be unlawful because
 8
     defendants have no connection to the Note or the Trost Deed and none of the
 9
     defendants is a "person entitled to enforce" under Oregon's version of the UCC. By
10
     the sale of plaintiff's house, defendants are planning to violate a substantial,
11

12   enforceable right.

13                                               16.
14          Furthermore, if this sale were allowed to occur, the Clarks would suffer
15   irreparable injury, that is, the Clarks would have no adequate remedy at law. There is
16
     no adequate remedy at law because monetary damages are an inadequate remedy. No
17
     amount of money could compensate the Clarks for the loss of the residence they have
18
     lived in for 30 years.
19
                                                 17.
20
21          Oregon law allows plaintiffs to ask the comt for an injunction to protect
22   possessory rights, to prevent an execution sale, and to prevent a cloud on their title,

23   all of which are threatened by defendants' pending sale.
24
25
26
                                                                              Richard W. Clark, Trustee    6
     COMPLAINT FOR DECLARATORY JUDGMENT, PERMANENT
                                                                              1810 Cameo Dr.
     INJUNCTION.REMOVE CLOUD                                                  Eugene, OR 97405
                                                                              541.221.5395
                                                                              thegiftofplanning@gmaitcom
       Case 6:20-cv-00295-AA           Document 1-1     Filed 02/21/20     Page 7 of 39




 1
                                                18.
 2
 3         Plaintiffs respectfully request this court to issue an order enjoining defendants

4    fro~ conducting this sale and enjoining defendants from engaging in any other action

 5   regarding the subject property.
 6                                              19.
 7
                     THIRDCAUSEOFACTION~REMOVECLOUD
 8
           Plaintiff re-alleges and incorporates by reference each and every paragraph set
 9
     forth above, as though fully set forth herein.
10
                                                20.
11

12         This property is more particularly described as follows: LOT 28, BLOCK 17

13   TENTH ADDITION TO NOB lllLL, AS PLATTED AND RECORDED IN BOOK

14   69, PAGE 2, LANE COUNTY OREGON PLAT RECORDS, IN LANE COUNTY,
15   OREGON.
16
                                                21.
17
           Plaintiff was granted this property on March 20,. 1990 by a warranty deed from
18
     Hoover Construction Co., an Oregon corporation.
19
                                                22.
20
21         Defendants claim an interest adverse to Plaintiff in that it caused a "Notice of
22   Default and Election to Sell" to be recorded at the Deeds of Records of Lane County,
23   Oregon. (Exhibit 1)
24

25
26
     COMPLAINT FOR DECLARATORY JUDGMENT, PERMANENT                        Richard W. Clark. Trusree     7
     INJUNCTION, REMOVE CLOUD                                             1810 Cameo Dr.
                                                                          Eugene. OR 97405
                                                                          541.221.5395
                                                                          thegiftoiplamring@gmail eom
       Case 6:20-cv-00295-AA            Document 1-1       Filed 02/21/20     Page 8 of 39




 1
                                                  23.
 2
 3             Defendants' recording of the "Notice of Default and Election to Sell" is

 4   unlawful because none of the defendants is a ''person entitled to enforce" the
 5   Promissory Note granted by plaintiff to Bank United of Texas. None of the
6    defendants is a beneficiary of the Trust Deed. And none of the defendants has any
 7
     connection to the Promissory Note
 8
                                                  24.
 9
               Plaintiffs respectfully request this Court to order the Clerk of Lane County
10
     Deeds and Records to remove the "Notice of Default and Election to Sell." (Exhibit
11

12   1)

13                                                25.

14             Plaintiff prays for a judgment removing the cloud-Notice of Default and
15   Election to Sell-and ordering its deletion from the Deeds and Records of Lane
16
     County.
17
                                                  26.
18
     Plaintiff respectfully requests the Court to do the following:
19
               1. Declare that defendants are not entitled to enforce plaintiff's Promissory
20
21   Note or Trust Deed and that defendants have no ownership or any other interest in the
22   Note or Trust Deed (Exhibits 4 and 5) that are the subject of this claim for declaratory

23   relief.
24             2. Issue an order enjoining defendants from conducting this sale and enjoining
25
     defendants from engaging in any other action regarding the subject property.
26
     COMPLAINT FOR DECLARATORY JUDGMENT, PERMANENT                           Richard W. Clark. Trustee    6
                                                                             lSlOCameo Dr.
     INJUNCTION, REMOVE CLOUD                                                Eugene. OR 97405
                                                                             541.221.5395
                                                                             thegiftotplanning@gmailcom
       Case 6:20-cv-00295-AA       Document 1-1      Filed 02/21/20     Page 9 of 39




 1
            3. Issue an order to remove the cloud-i.e., the Notice of Default   and Election
      to Sell-and to delete it from the Deeds and Records of Lane County.
 2

 3

 4   Respectfully, submitted by:

 5
 6
 7

 8
 9

10

11
12

13

14
15

16
17

18
19

20
21
22
23
24
25

26
     COMPLAINT FOR DECLARATORY JUDGMENT, PERMANENT                     Richard W. Cladc, Trustee   9
     INJUNCTION, REMOVE CLOUD                                          1810CamcoDr.
                                                                       Eugene. OR 97405
                                                                       541.221.S395
                                                                       ~.com
             Case 6:20-cv-00295-AA                  Document 1-1            Filed 02/21/20           Page 10 of 39




                                                              t:: ~~~ ~              & Records             2019-059810
                                                                                                     12/30/2019 02:30:39 PM
           NOTICE OF DEFAULT
          AND ELECTION TO SELL                                RPR-NTD        Cnts1stn=40CASHIER016pages                  $112.00
                                                              m.oo sn.oo ·s10.oo ss1.oo

RE: Trust Deed fl-om MER.RlSUE CLARK AND
RICHARD W. C ~ ~ N D HUSBAND.
Gtantor


To QUALITY LOAN SER.VICE CORPORATION OF
WASHJNGTON - Successor Trustee

After recording return to:
Quality Loan Service Corporation of Washington
c/o Quality Loan Service Corporation
2763 Cemino De1 Rio South
San Diego, CA 92108

TS No: OR-19-867882-BB

CERTIFtCATE or COMPLIANCE RECORDED ON 12/19/2019 UNDER INSTRUMENT NO. 2019-058219
IN THE RECORDS OF LANE COUNTY, OREGON.
                                                                                                                                   .
                                                                                                                                   !
                                                                                                                                   ;
Reference is made-to that certain trust deed made by MERRI SUE CLARK AND RICHARD W. CLARK, WIFE
                                                                                                                                   I
AND HUSBAND as grantor, to CASCADE .ESCltOW, as trustee, in tavorofBANK UNITED OF TEXAS FSB,
as beneficiary. dated 5/"1993, recorded 5/12/1993, in .the Records of LANE County. Oregon. as
fee/file/instrument/microfilm/reception No. 9328401 and subsequently assigned or transferred by operation of law to
U.S. Dank Trost, N.A., as Trustee for LSF9 Master Participation Trust covering the following described real
property situated in the above-mentioned counzy and state.                      ·
                                                                                                                                   I
                                                                                                                                   i
                                                                                                                                   1
          APN: 18-03-08-14-00134 1119468
                                                                                                                                    i
                                                                                                                                   .i
LOT 28, BLOCK 17. TBNTil ADDITION TO NOB HILL, AS PLATI'ED AND RECORDED IN BOOK 69,
PAGE 2, LANE COUNTY OREGON PLAT RECORDS. IN LANE COUNTY. OREGON.                                                                   I
The undersigned hereby certifies that based upon business records there are no known written assignments of the
trust deed by the trustee or by the beneficim:y and no appointments of a successor trustee have been made. except as
recorded in the records of the county or counties in which the above described real property is situated. Further, no
action bas been instituted to recover the debt, or any part thereo( now remaining secured by the trust deed, or. if
                                                                                                                                   I4
                                                                                                                                    f
such action has been instituted. such action has been dismissed except as permitted by ORS 86.752(7).                              I
There is a default by grantor or other person owing an obligation, performance of which is secured by the trust deed.
                                                                                                                                   ·l
or by the successor in interest., with respect to provisions the.rein wbieh authorize sale in the event of such provision.         i
The default for which foreclosure is made is grantor's fiulure to pay when due the following SWD!
                                                                                                                                   t
                  TOTAL REQUIRED TO REINSTATE:
                    TOTAL REQUIRED TO PAYOFF:
                                                                                                           $23.741.34
                                                                                                          $255,411,SS
Because of interest. late chalges. and other charges that may vary :from day-to-day. the amount due on the day you
                                                                                                                                   I
                                                                                                                                   l


                                                                                                                                   I
pay may be greater. 1t will be necessary for you to contact the Trustee before the time you tender reinstatement or
the payoff amount so that you may be advised of the exact amount you will be required to pay.

By reason of the default, the beneficiary has declared all sums owing on the obligation secured by the trust deed                  1.
immediately due and payable. those sums being the following, to-wit
                                                                                                                                   l
                                                                                                                                   ~


                                                                                                                                   l
                                                                                                                                   I
                                                                                                                                   i
            Case 6:20-cv-00295-AA                  Document 1-1            Filed 02/21/20           Page 11 of 39




         The installments of pl'Qlclpal 8Dd interest which became due on 9n/2018, and au subsequent
         installments of principal and interest through the date of this Notice, plus amounts that are doe for
         late charges, delinquent property taxes, insurance premiums, advances made on senior liens, taxes
         and/or insurance, trustee's fees, and any attorney fees and court costs arising from or associated with
         tbe beneficiaries efforts to protect and preserve its security, aD of which DlllSt be paid as a condition
         of reinsiatement, including all sums that shall accrue through reinstatement or pay-oft Nothing in
         this notice shall be constraed as a waiver of any fees owing to the Beneficiary under the Deed of
         Trust pursuant to the terms of the loan documents.
Notice hereby is given that the beneficiary and trustee, by reason of default. have elected and do hereby elect to
foreclose the trust deed by advertisement and sa1e pummnt to ORS 86.705 to 86.815, and to eause to be sold at
public auction to the highest bidder for cash the interest in the described property which grantor had. or had the
power to convey, at the time of the execution by grantor of the trust deed. together with any interest grantor or
grantor's successor in interest acquired after the execution oftbe lrust deed, to satisfy the obligations sectu'ed by the
trust deed and. the expenses of the sale, including the compensations of the trustee as provided by law, and the
reasonable fees oftrustee's attorneys.

The Sale will be held at the hour of 1:00 PM, in accord with the standard of time mlablished by ORS 187.110 on
5/1312820, at the following place; At tlle Front Entrance to the Lane County Courthouse, located 125 East 8th
Avenue, Eugene, OR 97401 County ofLANE, State of Oregon, which is the hour. date and place last set for sale.

Other than as shown of record. neither the beneficiary nor the 1rUStee has any actual notice of any person having or
claiming to have any lien upon or interest in the real property heremabove described subsequent to the interest of the
trustee in the trust deed. or of any successor in in1m'est to grant« or of any lessee or other person in possession of or
occupying the property, except:

Name and Last Known Address ~d Nature of'Rigbt, Lien or Interest
Merri Clark
1810 Cameo Dr
Eugene, OR. 97405
Original Borrower

Richard Clalk:
1810 Cameo Dr
Eugene, OR. 97405
OriginalBonower




Notice is further giYen that any person named in ORS 86.778 has the right., at any time pti« to five days before the
date last set for the sale. to have this foreclosure proceeding dismissed and the trust deed reinstated by payment to
the beneficiary of the entire amount then due (other than sueh portion of the principal as would not then be due had
no default occurred) and by euring any other defimlt complained of herein that is capable of being cured by
tendering the performance required under the obligation or trust deed, and in addition to paying the sums or
tendering the performance necessary to cure tbe default, by paying all costs and expenses m:tually inmured in
enforcing the obligation and trust deed. together with trustee's and al:lomey fees not exceeding the amounts provided
by ORS 86.778.
In construing this notice, the singular includes the plural, the word "grantor" includes any successor in interest to
this grantor as well as any other person owing an obligation. the performance of which is secured by the trust deed.
and the words "trustee" and "beneficiary.. include their iespective successors in interest, if any.

If you have previously been discharged through bankruptcy, you may have been released of personal liability for
this loan in which case this letter is intended to exercise the note holders rigbt's against the ffill property only. As
          Case 6:20-cv-00295-AA               Document 1-1          Filed 02/21/20        Page 12 of 39




required by law, you are hereby notified that a negative credit report reflecting on your credit record may be
submitted to a credit report agency if you fail to fulfill the terms of your credit obligations.

Without limiting the tmstee's disclaimer of representations or warranties, Oregon law requires the trustee to
state ia this notice that some residential property sold at a trustee's sale may have been used in
maoafactoring methampJaetaJDlnes, the chemical components of whieh are known to be toxic. Prospective
purehasers or residential property should be aware of this potential danger before deciding to place a bid for
this property at the trustee's sale.

NOTICE TO TENANTS; TENANTS OF THE SUBJECT REAL PROPERTY HAVE CERTAIN
PROTECTIONS AFFORDED TO THEM UNDER ORS 86.781 AND POSSIBLY UNDER FEDERAL LAW.
ATTACHED TO THIS NOTICE OF DEFAULT, AND INCORPORATED HEREIN, IS A NOTICE TO
TENANTS THAT SETS FORTH SOME OF THE PROTECTIONS THAT ARE AVAil..ABLE TO A
TENANT OF THE SUBJECT REAL PROPERTY AND wmCH SETS FORTH CERTAIN
REQUIREMENTS THAT MUST BE COMPLIED WITH BY ANY TENANT IN ORDER 1.'0 OBTAIN
THE AFFORDED PROTECTION, AS REQUIRED UNDER ORS 86.771.

QUALITY MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO COLLECT A D.EBT AND
ANY INFORMATION OBrAINED WILL BE USED FOR THAT PURPOSE.




                                                                                                                 l



                                                                                                                 I
                                                                                                                 l
                                                                                                                 !
                                                                                                                 ii
                                                                                                                 i
                                                                                                                 I
                                                                                                                 f!




                                                                                                                     i
                                                                                                                 Jl
                                                                                                                     '
                                                                                                                 li
                                                                                                                 I
                                                                                                                     i
                                                                                                                     t
                                                                                                                 I
                Case 6:20-cv-00295-AA              Document 1-1             Filed 02/21/20          Page 13 of 39




TS No: OR-19-867882-BB

Dated:
                                              Quny~-~~-r-
                                              Signatw'eBy_ _ _ _         r
                                                                         ____________
                                                                           L
                                              Shawn sta Ines, Assistant Secretary
                                                                                      _
                                              Quality Loan Service Corporation of Washington

Trustee's Mailing Address:                    Trusrec's Physical Address:
Quality Loan Service Corp. ofWasbington       Quali1;y Loan Service Corp. of Wasrungton
C/O Quaiit;y Loan Service Corporation         I08 1st Ave South. Suite 202. Seattle, WA 98104
2763 Camino Del Rio South                     Toll Free: (866) 925-0241
San Diego, CA 92108

A notary public or other officer completing this certificate verifies only the identity of the individual who signed
the document to which this certificate is attached, and .not the trulnfulness, accuracy. or validity of that document.


State of:   (1a\;~t?tr1 {71       )
County of       00,Y\ ::'Di~ )

0n          .
appeared - - -
                D~~19'bli :Lrles
                    ---
                                      before me.           Katherine A.Davis             a notary public, personally
                                                                                                                     •
who proved to me on the basis of satisfactory evidem:e to be the person(s) whose name(s) is/are subscnbed to the
within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
capacit.y('teS), and that by bis/her/their signature(s) on the instrument the person(s), or the entify upon behalf of
which the person(s) acted, executed the instrument.


I ~ under PENALTY OF PERJURY under the Jaws _of the State of                C.-a\t'G,Mf71          that the foregoing
paragraph is true and correct.


                                                            (Seal)
             Case 6:20-cv-00295-AA                Document 1-1           Filed 02/21/20          Page 14 of 39




                                      TRUSTEE'S NOTICE OF SALE
T.S. No.; OR-19-867882-BB

Reference is made to that certain deed made by, MERRI SUE CLARK AND RICHARD W. CLARK, WIFE
AND HUSBAND as Grantor to CASCADE ESCROW, as trustee, in favor of BANK UNITED OF TEXAS FSB,
as Beneficiary, dated 5/6/1993, recorded S/12/1993, in official records of LANE County, Oregon as
fee/file/instrwnent/microfihn/reception number 9328402 and subsequently assigned or transferred by operation of
law to U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust covering the following described
real property situated in said County, and State.

APN: 18-03-08-14-00134 1119468

LOT 28, BLOCK 17, TENTH ADDillON TO NOB HILL, AS PLATTED AND RECORDED lN BOOK 69,
PAGE 2, LANE COUNTY OREGON PLAT RECORDS, IN LANE COUNTY, OREGON.

Commonly known as:        1810 Cameo Dr, Eugene, OR 97405

The undersigned hereby certifies that based upon business records there are no known written assignments of the
trust deed by the trustee or by the beneficiary and no appointments of a successor trustee have been made, except as
recorded in the records of the county or counties in which the above described real property is situated. Further, no
action has been instituted to recover the debt, or any part thereof, now remaining secured by the trust deed, or, if
such action has been instituted, such action has been dismissed except as permitted by ORS 86.752(7).

Both the beneficiary and the trustee have elected to sell the said real property to satisfy the obligations secured by
said trust deed and notice has been recorded pursuant to Section 86.752{3) of Oregon Revised Statutes.
There is a default by grantor or-other person owing an obligation, performance of which is secured by the trust deed,
or by the successor in interest, with respect to provisions therein which authorize sale in the event of such provision.
The default for which foreclosure is made is grantor's failure to pay when due the following sum:
                                                                                                                            I
                       TOTAL REQUIRED TO REINSTATE:                                                       $23J4134
                         TOTAL REQUIRED TO PAYOFF:                                                       $255.411.58
Because of interest, late charges. and other charges that may vary from day-to-day, the amount due on the day you
pay may be greater. It will be necessary for you to contact the Trustee before the time you tender reinstatement or
the payoff amount so that you may be advised of the exact amount you will be required to pay.

By reason of the default, the beneficiary has declared all sums owing on the obligation secured by the trust deed
immediately due and payable, those sums being the following, to- wit.

         The installments of principal and interest which became due on 9/1/2018, and all subsequent
         installments of principal and interest through the date of this Notice, plus amounts that are due for
         late charges, delinquent property taxes, insurance premiums, advances made on senior liens, taxes
         and/or insurance, trustee's fees, and any attorney fees and court costs arising from or associated with
         the beneficiaries efforts to protect and preserve its security, all of which must be paid as a condition
         of reinstatement, including all sums that shall accrue through reinstatement or pay-off. Nothing in
         this notice shall be construed as a waiver of any fees owing to the Beneficiary under the Deed of                  I
         Trust pursuant to the terms of the loan documents.

Whereof: notice hereby is given that QUALITY LOAN SERVICE CORPORATION OF WASHINGTON, the                                    i
undersigned trustee will on 5/13/2020 at the hour of 1:00 PM. Standard of Time, as established by section 187.110,
Oregon Revised Statues, At the Front Entrance to the Lane County Courthouse, located 125 East 8th Avenue,
Eugene, OR 97401 County of LANE, State of Oregon. sell at public auction to the highest bidder for cash the
interest in the said described real property which the grantor had or had power to convey at the time of the execution
by him of the 5aid trust deed, together with any interest whicll the grantor or his successors in interest acquired after
             Case 6:20-cv-00295-AA                 Document 1-1            Filed 02/21/20          Page 15 of 39




the execution of said trust deed, to satisfy the foregoing obligations thereby secured and the costs and expenses of
sale, including a reasonable charge by the trustee. Notice is further given that any person named in Section 86.778
of Oregon Revised Statutes has the right to have the foreclosure proceeding dismissed and the trust deed reinstated
by payment to the beneficiary of the entire amount then due (other than such portion of said principal as would not
then be due had no default occurred), together with the costs, trustee's and attorney's fees and curing any other
default complained of in the Notice of Default by tendering the performance required under the obligation or trust
deed, at any time prior to five days before the date last set for sale.

Other than as shown of record, neither the beneficiary nor the trustee has any actual notice of any person having or
claiming to have any lien upon or interest in the rea] property hereinabove described subsequent to the interest of the
trustee in the trust deed, or of any successor in interest to grantor or of any lessee or other person in possession of or
occupying the property, except:

Name and Last Known Address and Nature of Right, Llen or Interest
Merri Clark
1810 Cameo Dr
Eugene, OR 9740S
Original Borrower

Richard Clark
1810 Cameo Dr
Eugene, OR 97405
Original Borrower




For Sale Information CallfS00-280-2832 or Login to: www.aoction.com

In construing this notice, the singular includes the plural, the word "grantor'' includes any successor in interest to
this grantor as well as any other person owing an obligation, the performance of which is secured by the trust deed,
and the words ''trustee" and "beneficiary" include their respective successors in interest, if any.

Pursuant to Oregon Law, this sale will not be deemed final until the Trustee's deed has been issued by QUALITY
LOAN SERVICE CORPORATION OF WASHINGTON. If any irregularities are discovered within IO days of
the date of this sale, the trustee will rescind the sale, return the buyer's money and take further action as necessary.

If the sale is set aside for any reason, including if the Trustee is unable to convey title, the Purchaser at the sale shall
be entitled only to a return of the monies paid to the Trustee. This shall be the Purchaser's sole and exclusive
remedy. The purchaser shall have no further recourse against the Trustor, the Trustee, the Beneficiary, the
Beneficiary's Agent, or the Beneficiary's Attorney.
If you have previously been discharged through bankruptcy, you may have been released of personal liability for
this loan in which case this letter is intended to exercise the note holders right's against the real property only. As
required by law, you are hereby notified that a negative credit report reflecting on your credit record may be
submitted to a credit report agency if you fail to fulfill the terms of your credit obligations.

Without limiting the trustee's disclaimer of representations or warranties, Oregon law requires the trustee to
state in this notice that some residential property sold at a trustee's sale may have been used in
manufacturing methamphetamines, the chemical components of which are known to be toxic. Prospective
purchasers of residential property should be aware of this potential danger before deciding to place a bid for
this property at the trustee's sale.

NOTICE TO TENANTS: TENANTS OF THE SUBJECT REAL PROPERTY HAVE CERTAIN
PROTECTIONS AFFFORDED TO THEM UNDER ORS 86.782 AND POSSfflLY UNDER FEDERAL
LAW. ATTACHED TO THIS NOTICE OF SALE, AND INCORPORATED HEREIN, IS A NOTICE TO

T.S. No.: OR-19-867882-BB
             Case 6:20-cv-00295-AA           Document 1-1             Filed 02/21/20       Page 16 of 39




TENANTS THAT SETS FORTH SOME OF THE PROTECTIONS THAT ARE AVAILABLE TO A
TENANT OF THE SUBJECT REAL PROPERTY AND WHICH SETS FORTH CERTAIN
REQUIRMENTS THAT MUST BE COMPLIED WITH BY ANY TENANT IN ORDER TO OBTAIN THE
AFFORDED PROTECTION, AS REQUIRED UNDER ORS 86.771.

QUALITY MAY BE CONSIDERED A DEBT COLLECTOR A'ITEMPTING TO COLLECT A DEBT AND
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.




                                         ~Lmn-F~--
TS No: OR.-19-867882-BB




                                          S1gnature By.                   ·     .    .          .   .
                                                          Shawn Sta Ines, Assistant Secretary

Trustee's Mailing Address: ·                   Trustee's Physical Address:
Quality Loan Service Corp. of Washington     · Quali1;y Loan Service Corp. of Washington
108 pt Ave South, Suite202, Seattle, WA98104   108 pt Ave South, Suite202, Seattl~ WA98104
Toll Free: (866) 925-0241                      Toll Free: (866) 925-0241




T.S. No.; OR-19-867882-BB
      Case 6:20-cv-00295-AA     Document 1-1              Filed 02/21/20   Page 17 of 39

                                   6/91201611:05:28AM
                                         161420692



 1
 2

 3

 4

 5                 IN THE CIRCUIT COURT OF THE STATE OF OREGON
 6                              FOR THE COUNTY OF LANE
 7   WELLSFARGOB~N.A.,ITS                                CaseNo.161420692
     SUCCESSORS IN INTEREST AND/OR
 8   ASSIGNS,                                            NOTICE OF SUBSTITUTION OF
                  Plain~                                  COUNSEL
 9         v.
                                                         [UTCR3.140J
10   MERRI SUE CLARK, AS TRUSTEE OF
     THE RICHARD W. CLARK AND MERRI
11   SUE CLARK.REVOCABLE LIVING TRUST                                                      ..
     UNDER TRUST AGREEMENT DATED
12   JULY 26, 1994; MERRI SUE CLARI<,
     INDIVIDUALLY; RICHARD W. CLARK
13   AKA RICHARD WARREN CLARK., AS
     TRUSTEE OF TIIB RICHARD W. CLARK
14   AND MERRI SUE CLARK REVOCABLE
     LIVING TRUST UNDER TRUST
15   AGREEMENT DATED JULY 26, 1994;
     RICHARD W. CLARK AKA RICHARD
16   WARREN CLAR.K, INDIVIDUALLY;
     SELCO COMMUNITY CREDIT UNION;
17   JPMORGAN CHASE BANK, NATIONAL
     ASSOCIATION; R.J. ALLDRITT AKA ROY
18   J. LLDRITT; PATRICE L. ALDRITT;
     LAURENCE LARSON; STAIB OF
19   OREGON; UNITED STATES OF AMERICA;
     TENTii ADDIDON HO:ME OWNERS
20   ASSOCIATION; AND OCCUPANTS OF
     THE PREMISES,
21
                  Defendants.
22

23
     11----------------
           THE UNDERSIGNED hereby gives notice that attorney Shannon K. Calt of the law firm
24   Aldridge Pi~ LLP is substituting in as counsel of record for Plaintiff WELLS FARGO B ~
25   N.A., ITS SUCCESSORS IN INTEREST AND/OR ASSIGNS C'Plaintiffj in place of Calvin A

     Page I -SUBSTITUTION OF COUNSEL

                                              Aldridge Plte, I.l.P
                                       111 SW Columbia Street. Suite9S0
                                             Pottland. OR. 97201
                                                (8SS) 750-7600
      Case 6:20-cv-00295-AA           Document 1-1             Filed 02/21/20               Page 18 of 39




 1   Knickerbocker Ill, RCO Legal, P.C. All further correspondence and pleadings regarding this
 2   case shall be directed to:

 3                                              Shannon K.. Calt
                                              Aldridge Pite, LLP
 4                                    111 SW Columbia Street, Suite 950
                                              Portland, OR 97201
 5                                              (858) 750-7600
                                          (503) 222-2260 (facsimile)
 6                                          scalt@aldridgepite.com
 7
              There are no scheduled hearings or trial dates.
 8

 9                                                                    OEPITE,LLP
10
11
12
     Dated,    b/1lb                           By:
                                                                .\ .._.
                                                               ,··;
                                                     -::S;:;--41~on'-:K::;:-.-::C:;-a1:~:t,-::O~So:;:Br:r.:-1-::.:-:21;-;;8~55-;:-------
                                                      WSBA # 44472 AK.# 1212137
                                                      (858) 750-7600; (503) 222-2260 (Facsimile)
                                                       scalt@aldridgepite.com
13
                                                       Of Attorneys for Plaintiff
14                                                     WELLS FARGO BANK, N.A., ITS
                                                       SUCCESSORS IN INTEREST AND/OR
15                                                     ASSIGNS
16

17

18
19
20
21
22
23
24
25

     Page 2 -SUBSTITUTION OF COUNSEL .

                                                  Aldridge Pitc, LLP
                                            111 SW Columbia Street, Suite 950
                                                   Portland.. OR 97201
                                                     (8S8} 750-7600


                                     EJLhi~ii                J,           pa.5<:'. 2 12           1)
Case 6:20-cv-00295-AA    Document 1-1    Filed 02/21/20   Page 19 of 39



                                        .. .
                   .·    ,,     •
                                    G
     .,........
          ,.
                -...... .,...
                 •- I\

                          ,.___




                                                                 ....


                                                          I'
                                                           I




                                                           l              0
Case 6:20-cv-00295-AA                              Document 1-1                  Filed 02/21/20                Page 20 of 39




                                                                          ~·· f-'-'l., ..• ~. ,
                                                                                                ..
                                                                                                ..
                                                                                                               .. ·.--......... .
                                                                                     p.t r.,•. r.:- •. ,. . ~-r.•
                                                                                                                                                ·I

                                                                         w ..__-£ ,. ._ .........
                                                                                    . :.                       ,.                           •
                                                                                                                                                         ..
                                                                           . --......
                                                                                 .. :
                                                                                 ~                                                              :-




... .   .... ·~ .
                . . . . . . . . . . . , _ , . . . . ._ _ ...

                                                                ~t>J.
                                                               2 ·-

                  •• .... '--' •
               • ·.. . ..
                                             •     A4... ..r••--~ ~~
                                                  .l.J~~-~-.iM-- • •                    4   ..   ...:Iii,"-•                  ...
                                                                                                                                ~



                    .            ..              ~£4':x.t:---:et
               -~                                         •--u----•-.. . . ._.,________
               ..                                 uca,u •·       a.aa&




                                                                                                  --
                                                                                                   ,1,111111




                                                                                                                                                          i




                                                                                                                    .
                                                                                                                    I




                                                                  .                                                                 .•

                                                                                                                                                     0

          ..                                                                 i
                                                                                                                        ...
                                                                                                                                         ... ~=
                                                 Case 6:20-cv-00295-AA                    Document 1-1               Filed 02/21/20                     Page 21 of 39




     ---~-                   ,,
                           : :~~; .
                                                  l!ll-·· .
                          . ::.~-
                          . • ·::.·,t:
                                ·:·..:.;i,
                           -·     &';.'\t    •
                                                        RB!URH·TO:
                                  :.i                   _BANlt .URIT&D 01! t.~XAS FSB
                                                        OBA"COHMONVEAtra UNITED MTG
                                                        'P.lr;. BOX 4117
                                                      . PORTLAND, OB.EGON 97"208




                                                    - - - - - - - - - - - - - ISpaceAtroYeTlllsUnel'brJlmonllaJilb!A._J_ _ _ _......;;_ _ _ _.,.____
                                                                                      DEED OFT-RUST
                                                          ~DEEDOFTRUST("$ccuritylmuu111CD1iismadeon ·MAY 6'.Cll, 1993                •
                                                     Tliegran1orls· KUltI SUE CLARK ARO R.ICRAR.D v. CLAlllt· ; VIPE AND HUSBARo.· .•
·4•,".··~- •· .. ,., ··"·:"'.ffl                                                           ..           . ..... (~~Tho~~.: ...
f/f\)}~i. ::;\~j                                       ·cASCAOI!. ESCROW




~--.,..".. v. -,~    •!   ,. -




                            :; __
                          •:~    .




           ·.....
        - · ...
          ... -. .
                             ...•J:
                                1
                                -~
                                 i;·
                                 ,,
                                  .;,
                                                                                                                              -----a.·
                                                                                                                            FbnnU - .,,.,,;,fllr,td
                                                                                                                         'r.OrdrrCll: .......,.Dta...,.._tDI




                                                                                                                        i
                                -~
                                 ._.
                                                                                                                        I
                                 •;




       L                                                                                                                                                       EXHIBIT   --l~F------
                                                                                                                                                               PAGE   -1-
     Case 6:20-cv-00295-AA         Document 1-1   Filed 02/21/20   Page 22 of 39




                             .; __·~. :



.r                                                                        l:_._
      932840;!
                                                                                  -··


                                                                         f
    Case 6:20-cv-00295-AA   Document 1-1   Filed 02/21/20   Page 23 of 39




         9328402




                                                                    ;.




                                                                     :
                                                                    ·.
                                                                     :


                                                                               -----~-. _·_:.~i~_}
                                                                                           .   -·· ..
                                                                                      -. ·-·->:~:;
                                                                                           .   .   ~-~

                                                                                             . -~
                                                                                       .   - ..




L                                                                EXHIBIT   ...:ls:---,...,..--
                                                                 PAGE _ ) _
    Case 6:20-cv-00295-AA                             Document 1-1   Filed 02/21/20   Page 24 of 39




     ..   ..,".·: ..   .;   :-- ... ·: ..
                                    •       :    _\
                                 . .•




          9328402




                                                                      I
                                            '"




                                                                                                      _J
L
                                  Case 6:20-cv-00295-AA   Document 1-1   Filed 02/21/20       Page 25 of 39




                                                                                                                      :. _:-:..•1; ·_

       I.



       .......•.
:--·




                   . ,.




.·.....
                      :_;




                            ..
                             1


                                                                                    :·~¥--
                                                                                     =.:t,.
                            .
                             ::
                                                                                                     . i · ..... •.• -~---····



                                                                                                      r•-.)u{J
                                                                                                      i


          L
                                                   Case 6:20-cv-00295-AA                               Document 1-1                      Filed 02/21/20                    Page 26 of 39




                                                  i }i ttY.:ftt~;~,; ,i:{r,t;JJ/i':
                                                  --                 -------------------· -
                                                                                                                       :x>· ::, ..·. ·.                               .-
                                                                                                                                                                           ·.:·/~.      ·:..:-.
                                                                                                                                                                           . .~: :"/.:~_:~· -
                                                     Q


                                  -.: ~'.~:
             --:·-: .. .--~: - :.~1                         .. 24. Atloraeys•Pl!es. Asased In dlls Security
                                                            feesawilrded1>yinappe11111eeaun,.···          .-
                                                                                                             ~  ···· ··.. ·
                                                                                                                           .and In the Nore, •Dllomeys• fees" sholl-~ any ~ s • .. '··. ·.. ·: ·:
                                                                                                                                                 · · ·                , ·
                                                                                                                                                                                                     s:1~'f,:~/.t'~:~r·
                                                                                                                                                                                       ·•.:::.·."--··:-:ti'··
                                                              · 2S. Ridtrs to lhls Seairlly ~ t . '·tr.inc or ·moie ridm me cxecumi by Bomiwcr lllld m:orded U>gelhm-~ ·.· - :': .~ · -:: _:~:;,. ·· · ,..,,
                                  .
                                                                                                                                                                                                  -r _; .~-~r·
                                                          ·!his Smuily lnsl1umtar. the ciwemiaus aa,faJirccmems of'cach suchddcrsball lie IIICOJpllmled lnla and shall 11111e11.iand·.'· •• -,_ "'=• ·•:·,·-;:;_
                           .:-;
                                                         . .supplemeat !he -        and ll8RCfflCDI$ of Ibis Scauity lnslnimenl IIS if tlu: rlde!(s) - apad oflhls Secuihy ~ . .·. _,.-.
                                                         · (Cieckappllca!IID box{es)J



                                                                                                                                                  •-•o~~~dcr . :· ·' ., .·:··:r.\t;i-fWtt.~.
                                                                                                 ·                     ·                                                   ·   - · ' -·· -·.~ ~--~-"

                                                            ----•Oar.uluatedPaymen1Rider
                                                                   ~tblelweRickr•:.                .   □~~
                                                                                                       G]P!Maed~n;,Devel~~
                                                                                                                                                       1-4&tlly!Uder ...           -
                                                                                                                                                      ~~y-~a;:iu. · · - .... ".,~;.,,;,~;
                                                               o~~~                     .              O~rmprove:._Rlder.                                                                   :·<_ .._
                                                               0~1(~11




                  • ••
                         - , ..              J!

                           ... ··i.
~   -:4.• •.' ·}·;: .r ·               1
                                      ....

                                       1
             ·.' ...                   ~;~
                                       .,
                                        ~
                                        ·'1
                                             :




                                                                                                                                                                                                                 ·_.• _:J.
        L                                                                                                                                                                                                          ·. ~:   ..
                                                                                                                                                                                  EXHIBIT _..,.
                                                                                                                                                                                             • ...____,.--

                                                                                                                                                                                  PAGE~ OF                                  '
                                                                                                                                                                                                                                IS$.
                 Case 6:20-cv-00295-AA               Document 1-1    Filed 02/21/20              Page 27 of 39




vi
       {
                                                                                           F·lLED
s---
Q

            1                                                                         JSOEC-1 PM~! 05
~
                                                                                     - • - UIT c.r.11 ~ i ~r- p: :Ct,:l
-a
.5
 CD
·c
            2                                                                        c ..J I 01< Li.ii:. bll\,h I y0,
0
'o
§:
u
            3
            4
                                                                                     ~v-~------
I
8
            s
'ii
i:::
·.c:        6
~                                  INTHBCIRCUD' COURT OFTBESfATBOFOREGON
       I
            1
            8
                                                        COUNTY OF LANE

            9      WELLS FARGO BANK,.N.A.                )     Case No. 161420692
                                                         )
           10                          Plaintiff;,       )     DBFENDANrS, MOTIONS TO.DISMISS:
                                                         )     PLAINTIFFIACKS S'fANDING;
           ll                     v.                     )     PLAINTIFF IS NOf THEREA.LPARTY
                                                         )     ININTERFST
           12
                   MBRRI sun CT.ARK and.                 >
           13       RICHARD W. CLARI(.,                  )     Oral ArgurnentRequested
                    Individually and-as Trustees. et al. )
           14                                            )
                                         Def'~           )
           15
                  -----,-------)
           .16
           17
                                                                I.

           18             Defendants request oral argument. The est,imated time for oral arguments is lS

           19      minutes. Official court :reporting services are requested. The Court must allow oml
           20      argument on a motion-if requested by a pargr. Ul'CRS.OSO (1) says that"[t]h.ere must be
           21      oral argument if requested by the moving party in the caption of the motion or by a
           22
                   responding party in the 1.aption of aie8pODSC."The use of the word "must" does not allow
           23


                                  :_,1
                                                                        1fl421118Z
                   for exceptions ortbe Court's discretioo.             MODM-
                                                                        Mlilloa - llltmlsall
           24
           2S
            26     ---------------
                  DBPBNDANTS'MOTIONTO D1SMISSBECAUSB.PLAINTIFF
                 -- LACKS STANDiNGAND 1S NOT'l'BBRBAL l>AllTYlNJNTBRBST
                                                                                                   - Ricbanf Clark
                                                                                                       1ai6Quntio:.DJ:.
                                                                                                       ~Olt~40S
                                                                                                                           l


                                                                                                       S.f.t.;.221.;S39$

                                ~1,.~i.b;\            4, 'f'""je \ ~ l 'L                             - ~ -
              Case 6:20-cv-00295-AA           Document 1-1          Filed 02/21/20       Page 28 of 39




     l
Yi



I
i'6b
          l
          2
                                                              2.

8....                 Pursuant to UTCR. S.OlO (31 Defendants conferred on the issues in dispute with
 0
          3
 ei:
 0              Randall Sabo,. attorney for PJaimiffWells Fargo. This statement certifies compliance with
0         4
11
§         5     dmtrule. I>ofendants ascenamed the position ofPlaiotit'fas requb:edby Lane County SLR
0
i
le        6     5.005(4). P1aintUf oppoa,sDcfendants' motions.
~
     I
          7                                                   3.
          8
                      DefendantslllO'\i'e this Court for an order dismissing Plaintiff's daims against1hem
          9
                because Plaintiff'lacks standing to pursue 1his action. Furthermore, even ifPlaintiffdid
         10
                have standin& .\tis not the real party in interest und.:r.--ORCP26 A
         n
                                                       4.
         12
                                              SUMMAR.YOF ARGUMBNT
         13           Smndmgis the legal or equifable.righf,. titlc; or ~ . i n .,sub},ctmatter ofthe
         14
                controversy that entitles a party to invoke the jurisdiction of~ court. As tbe.comt in
         IS
                Nordbye "'· BRCPIGMEllington stated it,, "Standmg itUhe concepUhat ~jdemffies whether
         16
                a party to alegal proceeding possesses a status or qoalifioation necessary for t h e ~
         17
         18     enforcement, or adjudication oflegal rights or duties." 271 Or App 168, 175 (2015), citing

         19     Kella8v. Dept. ofCorrecttons, 341 Or471, 476-77, 145 P3d 139 (2006) P1aintHf does not,
         20     by its·own admiSSU>J\, have any mterest in the subject matter of the legal action it bmlJgbt,
         21     which is1he obligation evidenced by the PromissOl'y Note that is the subject oftis legal
         22
                action. Plaintiffadmits thatitdid not have possession ofthe Not.e when itmmated this
         23
                legal action not does it cummt1.y have possession ofthe Note, which is tequiied under
         24
                Oregon law. Any inmrest it may have had in Defimdams' Deed ofTmst followed 1he
         25
                                                                                                                    2
         26                                                                                    RidJimlCJadt
               : o ~ • MOllONTODISMIS$BBCAUSEPLA1N11PJ.?

                                                                                               ~-
                                                                                               1810.CamcoDI'.
               LACKS STANDING ANIHSNOTTQIUW. PAB.TYININTBREST                                  ~-?7485
                                                                                               541;.zi1,.5395 · •



                                                   If,                      of 11...
                                                                                           .
                                                                                               ~~                       ·


                                ~ki litt                   t"'1-       J.
                Case 6:20-cv-00295-AA            Document 1-1         Filed 02/21/20        Page 29 of 39




       1
ti'\
0                 ~ ofthe Promi&,my Note. The only allegation linkingPJamtifftn the Note is1he
s;
'-
            l
N·
                  allegation that Plaintiff was assigned the rights of a person entitled to enforce. But Oregon
l....
0
            2

            3
                  law requims tbata non-holder with the rights to enfometo Note·nmsthave pogession 9f
 0
 ~                theNote.
8           4

!
0
            s                                                    5.
~
·c          6           The bottmn1ine·is tbat~were to obtain ajndgment against J)efem1ants and
~
     l
            7     Defendams~      m:!omem
                         .t-U that. J ~ Defendamscwonld
                                              .         still be "            · ·· the same
                                                                     ' ~ to pay
                                                                 ..JJ:.-....1

            8
                  obligation to the teal owner of the Note. Omently, LSF9 Master Parlicipati.on Trust claims
            9
                  ownership ofthe loan and Wells Fmgo tnmsfened a& rights to service the loan on
           10
                  November 17, 2015 to Caliber Hom,e Loans, Inc. (Exhtlms~ B) So Wells Fargo in1his
           11
                  legalaetionisdemanditigpayment, butatthesametimeitiasaymg:·"Don'tpayus,·pay
           12
           13
                  Caliber Home Loans, Inc."

           14                                                    6.
                                                 POJNTS AND AUTHORITIBS
           1S
                . I. Plaintfffdoesnotbave . . . . .·to bring tldslegalaetlon; thetdbl,!, dds ad.ion most be
           16
                 dismiMe,).
           17

           18           PlaintitfW.ells.Fargodoes:o,otba\'e $lauding to brlngdli& legal aaion.beta.ilScithasnot
           19    demonstrated that adecision would have a practical effect on it. Utsey v. COl)S County, 176 Or
           20    App 524 32 P3d 933 (2001). Plaintiff does not claim to have possession of the Note not does it
                          7



           21    allege thllt it lost the Note while it was a "person entitled to dn.fom," the Note. Nor-cJoes n
           22
                 allege that it bas any kind of ownm-ship ~ in the Note. Therefore, it does not have a
           23
                 "personal stake in the outcome," as required by Oregon.conrts~accordm.gto Utsey citing eight
           24
                 Oregon eases. AB the Utsey comt stated, it is tile plaintiff's obligation to demonstrate that it.had
           2S
           26
                 Case 6:20-cv-00295-AA           Document 1-1          Filed 02/21/20      Page 30 of 39




       !.

"'
0
~
                  a personal stake in the 01l100me to satisfy the standing requirement. Utsey v.·Coos C<Jtm&,.176
e:!          1
~                 Or App 524, 32 PJd 933,942 (2001)
l
.bb         2
                                                                  7.
....80      j
 g:         4            Plaintiff alleges in its second mnended complaint that it was assigned the rights of
CJ
I~           s    person entitled to enfQrce, buts.uch an allegation does not give it a "personalstake in the
0
1s
!..:        6     o'Utrome" as held in bwesimenf Service v.Martin Bros., 255 Or 192 (1970) because only a
·s.
>I
            7    · person in possessi011 of the Note or one who bad the ript to enforce it when it was lost bas any
             8    personal stake in the outcome.
            9
                                                                  8.
            10
                         The question in that case was whether a plailiriff hank could recover as a "holder" when
            11
                  it did not have possession of the negotiable blstrument. The Court's holding was dear: "We
            12
            13    hold that under the UCC, as well as the ND.., the plaintiff must prove the instmmentis in i1S

            14    possession if it is not showll to be lost." Investment Service v. Martin Bros., 25S0,r 192,465 Pd

            15    868(1970)
            16                                                    9.
            17
            18
                  to enforce a negotiable instrument must have posseasion of the negotiable i:ustJ1Dnentat the
            19
                  commencement of the legal action. To begin an action,,. the Court.explained, "one must be a ·
            20
                  holder and to be a holder one must be in possession.• And "[o]ur decisions ate ro the eifectthat
            21
            22    a ca.use of action or snit must exist atthe commencement of the litigation and litigation is

            23    premature if a necessauy·element ofthe cause of action does not occur until after the

            24    commencement of the action." f,n,estment Service -v. Manin Bros •• 2S50r· 192,.46S Pd 868

            25    (1970).
            26
,--------------------------------------------
                  Case 6:20-cv-00295-AA           Document 1-1           Filed 02/21/20     Page 31 of 39




         j


   "'
   0
   C:!
   ~          1
   ~                                                              10.
   =
   g         2
             3
                          Plaintiff has admitted that it did-,t have possession of the Noto,at the-commencemeat
   "5
    ~
    0-             of the action as demonstrated in its responses to Defendants' Requests for Admission. (Bxllll>it
   C)        4
   11
    a
   !!)

              s    C)
   C)

   'i
   C
   ·c:       6            "Request No. L At the time it.initiated this legal action, PlaiatiffWells Fargo,N.A.
    0
   >l                     (hereinafter "Wens Fargo") did not have possession oft11e Promissory Note that is the
             7            subject of its complaint-attached as its Exhibit 2. attached hereto as &ln"bitA.
              8
                          Response No.1: Having conducted search and inquiry into the date of possession,
              9           Wells Fargo is unable to conclusively verify whether it bad possession of the note at the
                          time of initiation of this action.
             10

             11           Request No. 2. At the present time, Wells Fargo does not have possession of the
                          Promissory Note that is tile subject of its complaint attached as. its &hibit2 and alt1lChed
             12           bereiD as Exhibit A.
             13
                          Response No. 2: Admit1D the extent that Wells Fargo is unable to verify possession of
             14           the Original Note.

             15    Without possession of the Nore, Plaintiff did not have a cause of action and the mle of Ia,w
             16    established by the Oregon Supnmie Court in bwestinent Service v. M4'f'linBros. requires that
             17
                   this legal action must be dismissed becauSe Plaintiff did not have Rtanding.
             18
                                                                   11.
             19
                          Plaintiff alleges that it was assigned the rightfo enforce tile Note. Butmidet Oregon's
             20
             21    Umform Commctcial Code, such an assignation is not sufficient. It istroe under Oregon law

             22    that anon-holder of. a Note can bea person entitled to enforce it but on1,-if die non-holder is in

             23    possession of the Note. ORS 73fil01
             24
             2S
                                                                                                                        5
             26                                                                                   Riebarc1Clmit
                                                                                                  HUOCameoDr.
                                                                                                  ~Oll9140S
                                                                                                  $41411~ -
                                                                                                  ~com
                Case 6:20-cv-00295-AA            Document 1-1           Filed 02/21/20       Page 32 of 39




iri.'
0
t!         l
~                                                                 12.
1·eo       2
,::
0
                        Moreover, Plaintiff transferred to Odiberffome Loaos,Inc., whatever rights it had to
'-          3
 0
 ~               enforce the Note. In a letter dated Octnber 'Z7 ,2015,Aaintiff Slated: ~Effeetive November 17,
Q
 0          4
i
0
0
            s    2015~ the servicing of your mortgage loan is being tnmsf'erred to Caliber Home ~Inc."
l
C          6     (ExhibitB) Caliber acknowledged this ttansfer in a letter dated "11/2411:S",in which it-stated:
·,:;
~
       f
           7    . "WELLS FARGOHOMBMOR:rGAGE will stop accepting payments reeeivedfromyoa ;iter
            8    November 16, 2015. Your new servicer, Caliber I:lome Loans, Inc., will collect your payments
            9
                 going forward." (Exhibit D).
           10
                                                                  13.
           11
                        Even ifPlaintiff had a right to enforce the Note at the beginning of the litigation, which
           12
           13    they didn't,they mustl'Clain the tight to enforce thtoagkoutthe litigation under lltfey, which

           14    states: "The courts bave held that this aspeet ofjustieiability [having a peI$0DII stake in tile

           15    outcome] must remain satisfied tbroughouttb.e li1igation,.notjnst at the time of filing. nus, if a
           16    claim is justiciable at the time of filing, but events transphe that later would deprive a court
           17
                 decision of a practical effect on tile plaintiff or petitioner, the claim is no ltmger considered
           18
                 justiciable." Utsey v. Coos County» 32 P3d at 942 Although there is no evidence that Plaintiff
           19
                 had a right to don:e the Note when they initiated this legal adion, 1hey f:nulsfem,d whaver
           20
                 tights they did have on November 16, 2015, less than a mon1h 81(). TJun .is now n o ~ at
           21
           22    all that Plaintiff Wells Fargo has any connection to the Note that is the subject of their logal

           23
           24
           25
                                                                                                                     6
           26                                                                                    Ridllml:Clildc
                  DEPBNDANTS• MOTION10 DlSMISSBBCAUSEPI.A1Nl'JHP                                  1a1~c.iooJ>r.
                . LACKS STANDINGANDISNOT'IBRBEALPAitTYlN~                                        1Juseae,01U7405

                                                     f:\, , . .,~ b ~ \ 2"
                                                                                                 541.0221,~
                                                                                                 ·-n:~:Jadr@1a11oocam
                               . E'IL~ibit
                 Case 6:20-cv-00295-AA            Document 1-1            Filed 02/21/20      Page 33 of 39




       ;
II'\


I
!:'!
            l
                                                                    14.
I           2
:t                        In the absence of any evidence showing any interest in the Note, Plaintifrs legal actiOll
0
~           3
 0
 fi:              shollld be dismissed because Plaintiff lacks m y ~ stake in the ontcome," and thus· Jacks
v
 0
            4
g           s     standing.
8
1l
i:::;       6                                                      15.
~I
            7     n.   Plaintilfis not the rea1 party in interest in tJds 1ega1 aetion; tberelbre, tllisaetioa JDDSt
            8     be «JlsmisSed.
            9
                          Even ifPlaintiff had standing, it is by iw ow» adtttission not a real party in inteiest.
           10
                  "ORCP 21 A(6) provides that a complaint may be dismissed on the ground that •the patty
           11
                  asserting the claim is not the real party in interest.' Themle flowsfrom ORCP 26 A, which
           12
           13     requires that

           14             '[e]very action shall be pmsecUted in the name of the real party in mterest. An executor.
                          administmtor, guardian, conservator, bailee, 1rDSf.ee of an express trust, a ~ with
           15             whom or in whose name a contract bas been macle for the ben~ of lllOtber. ora party
                          authodzed by statn1e may sue in that party's own name without joining the party for
           16             whose benefit the action is brought[.]'
           -17
                  Case law·describes the rule as recogniziilg two .classes of persons w1lo may be reganled as nrea1
           18
                  parties in interest• under ORCP 26 A. First, there is the class of parties who will be "benefi1trn
           19
                  or injured by the judgment in the case." AssociJmon of Unit Owners v. Dunning, 187 Or App
           20
                  595,. flI/, 69 P3d 788 (2003). Second. there is the class of persons who.are 'statntorily
           21

           22     authorized to bring an action~• lil.»

           23                                                      16~

           24             Plaintiff would notbe either benefited or injured by tho ju4gment-in this case. If a
           2S     judgment were entered against Defendants in 1his case. the money ordered to be paid would
                                                                                                                       7
           26                                                                                     IUdumlClmk
                  DBPBND.AN'JF MonoN IDDISMISSBECAUSEPl.A1NTIFF                                   1810Cameo·lk
                  LACKS-STANDINGANDISNOTmEREALPARTY lN INTBREST                                   ~Oll97405


                           £lL \\.;bit        (t I f "~e 7d] \t.                                  -~.....,mm
                                                                                                  541'"-221--5395.
               Case 6:20-cv-00295-AA           Document 1-1            Filed 02/21/20      Page 34 of 39




,ri
      '
0               have to be paid to the person entitled to enforce the Note.And Plainfiff is not a pemon entitled
~
           1
~               to enf<>ree this Note.
!·ao      2
;::
0
                                                                 17.
'o        3
~                      Vl1hout arlghtto enforce the note,. De1avJant does not have aright to enforce the
u
 C
           4
I""
O·         s     trust deed. As 1he On,gon Supreme Coult iecentty stated ittBtandrup v. Reco,/I1'118tCo.,
Q
11
lC         6     "[a] fundmnentat principle in mortgage law-holds that a foreclosing party nmsthavethe
!     I
           7     power to enforee the underlying note.See United States Nat BankY. Holton, 99 Or 419,
           8
                 429, l9S P 823 (1921) ("It bas always been the Jaw of this state that the assigmllCllt ofthe
           9
                 not.e carries the mortgage ***. The assignment of a mortgage independent ofthe debt
          10
                 which it is given to secure, is an umneanmg ceremony.ry ThatCOik:efil under)ies the
          11
                 standard doctrine in judicial foreclosure proceedings that the foreclosing party Jill1St
          12
                 provide proof that it bas the power to enfutce tbe~,, Brandtup Y. ReconTrustCo.~ 3S3
          13
          14     Or 668, 688 (2013).

          15                                                   13.
          16            As arecent (Jl1 Cireuitcase •intetp.teting Oregon Jaw put it, "without any evidence

          17     tending to show itwas a ;,erson entitled to enforce' the Not\'; or fhat it:has an interest in
          18
                 the Note, Wells Fargo has shown no right to enibrcethe Mongage·secu.ring 1heNot.e!' Inre
          19
                 Veal, 4SO BA 897, 918(2011) As the official cornmeot(e)to §S.4of1he Restatement
          20
                 (Third) ofProperty (Mortgages) says: "In general a mortgage is unemoreeable ifitis held
          21
                 by one who has no right to enforce the secured obligation.• Similarly, "When a note is split
          22
          23     ~ a deed oftmst 'thenotebecomes,.as ap.taeticalmattei; unsecured.,.~

          24     supra, comment a. Finally, "A mortgage may he enforced only by, or in bcbalfota pei80n
          25
                                                                                                                   8
          26                                                                                   Richard Clmk
                I>BPBNb.t\Nt$" MOO.lON iO DISMISS BECAUSE PI..AlN1lfF                          1810 c:mm» Dr.
                l.A.CKSSTANDlNG AND IS NOl'TBBRBALPARTYIN~                                     lingelie,O~J11405
                                                                                               :,4,J~l-33".


                        £-,.J,,; \i\ + ~ 1 f "';e               t t1\                           ~Q)Jil

                                                                           11-
                Case 6:20-cv-00295-AA            Document 1-1            Filed 02/21/20      Page 35 of 39




       :
-
.,.;
;o
!:!
~          1
                  who is entitled to enforce the obligation the mortgage seeuteS.,, ~ ~ §
£:!               S.4(c).
i·;;,      2
a.....
 0
           3.
                                                                 19~
 t0                         Cases fmm.at011Ddthecommy ~tlleseUCCprovisionsap. B.g.,Jn re
0          4
ff                Foreclosure Cases, 521 F.8upp.2d 650, 653; (S.D. Ohio 2007); finding tbatone who did not
8          s
i                 acquire the note which. the mortgage secured is not entitled to enforce.the lien ofthe mortgage;
i=
·;::       6
0
>l                Inr~ Mims, 428 B.R.. ~ 56 (Bankr. SD.N.Y. 2010): "UnderNewYorklaw'ibndosute of a
           7
                  mortgage may not be brought by one who- has no title to it" See, also, Bankoflaington v.
           g
                  JockA.dt.mts .A.ircrqft Sales, S10 F.2d 1220 (5'11 Cir. 1978);Jn re G.O. Htirris Finalldtl'J Corp.
           9
                  51 B.R.100~. SJ).F1a.198S);Sobelv. Mutuo/Developmp,t.JrlC.• 313 Sc>.2d 77
           10
                  Fla.Distct.App.1975);,Jn re Yar,ga,, 396 B.R.. 511, 516 (2008); Jnre Yan &k, 425 B.R.. 54, 61
           l1
                  (2010); In re Tucker, 441 B.R.. 638, 44,l (2010); CltlJse HomeF1111J11Ce v. Flquiere, l 19
           12                                                             \

                  Conn.App. 570, 576, 989 A2d 606. 611 (2010); Bankers Trust Co. ofcalifornia. NA. .,_
           13
                  Vaned; 9S Conn.App. 390, 39,Z 199 A.2d 41, 42 (2006); leyva v. Natlontil Defaillt&mclng
           14
                  Corp., 255 P.3d 1275, 1280(2011).
           15
                                                                   20.
           16
                            On October 4, 2013; Plaintiff wrote to Defendantsdaimingto be t h e ~ agent ·
           17
           18    for Federal National Mortgage Association," which italleged mbe the cunent kolderof a Deed

           19    ofTRJStsecured by real property locatedat 1810Quneo Drive,~ OR [Defendants'

           20    residence] (Bxfnl>itE) Of course, the beneficial interest in the Deed ofTtust follows the Note
           21    and the possessor of the Note is unknown, so Plaintifrs statement is mc=aningless as to woo has
           22
                 the rights to enforce. What is extrelJlely meaningful. however, is that Plaintiff does not claim a·
           23
                 beneficial interest in the Deed of Trust. Because Plaintiff has.llO beJ>,cficial iaterC(ttin tho-~
           24
           25
           26
                    D~ANTS~ MOTIONTODISMISSBECAUSBPI.d\IN11PF
                .. 'LACKBSTANDlNGAllD ISNOTTBBlUW.. PAitTYDilN'l')UtBST

                 ... fy..k~bi\                   ti,      p~t q               ~fz.
                Case 6:20-cv-00295-AA            Document 1-1           Filed 02/21/20       Page 36 of 39




    .i
V\
0
                 mTrnst,Plaintiff cannotbenefitltomajudgmentagainst:Dciendant;~can'Plaintiff'be
~         1
~                injured from• juclpientin this case.
"i
C        2
t....
 0
         3
                                                                  21.

 ~                      If a plaintiff cm neither benofitfrom. nor be injured by ajudgment; it can still bring an
 0
l;)      4

!
C)
         s       action in its own.namo ifit fits into one of the fQllowingclasses! "an execut0r,administrator,
13
!§        6      goardian,con.servamr, bailee, trustee of. an express trust.a party with whoDi or in whose iUDDe a
~I
         7       contract has been made for thebenefit of. another, or a pan;y authorized by statnte my sue in
          8
                 that party's own name without joining the party for-wb.ose be1lefit the action is broupt."
          9
                                                                  22.
         10
                        Plaintiff Wells Fargo has not alleged any facts that would qualify it for any of.the
         11
                 preceding classes. Plaintiffnasrecently alleged in its Second Amended Complaint dmtit was
         12
         13      assigned the right to enforce tho Note.But 1here are no allegations of who assigned it the right

         14      to enforce or if the unknown assignor even had the right to enforce, so we have no way of

         15      knowing if the person who allegedly assi8Jled theriglltto enfmce ~ had a right to
         16 .
                 enforce. Without those allegations, Plaintiff cannot be the.teal party in interest. Fnrth.ennore,
         17
                 ORS 73.0301 requires the assignee to have possession.
         18
                                                                  23.
         19

         20
                 clear who the real patt,y in intm:est is: it is the person who is entitled to enfm:e the Note. It
         21

         22      doesn't get any simpler than that. That person, and only thatpeIBOD,is the real party in interest.

         23      Under Oregon's commercial code, there are three-and only tbree-cateiOJiesof penons who
         24      are entitled to enforee. The first two require possession mthe Note: (1) a holder, wbidl
         25      requires possession and (2) and a non:-hold.erill possession ofthe Note with 1he rights of a.
                                                                                                                     10
         26
                 t>EF.BNl:)~• MOTlONlODISMISSBBCAUSE P1.J\IN11FF
                 LACKS STANDING AND ISNOT1HBRBALPARTY IN INTBR:EST


                    l=-1-. h. i \:>a       ~       ?'"~C.        IO     at ll..
             Case 6:20-cv-00295-AA             Document 1-1           Filed 02/21/20       Page 37 of 39




<ri
0
             · holder. ORS 73D301 The ffmd camgory (3) is a person entitled to enforce the Note who lost
~
~       l
             ,·possessiOD of die Note due to loss,-dcstruetion, or theft while tbatl)OIBOll W the light to
c       2
-i
.::
0
              enforce that Note. ORS 73,.0309
~
 0
        3
 ~
8....   4                                                      %4.
 g
0
 0      s             PJ.aintiff Wells.Fargo alleged in ifs Complaint and its PirstAmended Complaint to be·a
i
,.::
-c      6     holder, which requires possession of the Nm. However earlier, in its 2013 lettet (Bxhl"bitB) it
~I
        7     claimed to be only the servicer of tile loan for Federal National Monpge Assoeiation, whidt it
        8     alleged was the holder of Defendants' ·.D«,ed Qf 'I'l'llSt. Then in July 17,2014, i1s rq,rese•ive at
        9
              the Foreclosute·mediation,Jeny Brito, Sblted that Fedeml National Mortgage Association was
        10
              the. owner. Plaintiff has never provided any evidence of who has possession of the Note, eo th.cit
        11
              saying that Federal :National. Mortgage Associauon owns it is pure speca)ation.
        12
        13                                                      25.

        14            Defendants received a letter dated Octnbcr20, 2015 stating 1hat·"yourmortgagelo1Dihas
        15    been sold to LSF9 Master Participation Tmst ••• [on] September2S,201S.~ (Exlnoit-A) The
        16    letter did not state whQsold the mortgage loan nor'did.it provido any evidence tbatLSF9 Master
        17    Palficipation Trust had possession of the Note or bad any rights to enfoJce tho Nore. And in a
        18
              letter dated October 27, 2015, Plaintiff stated that it bad J[aBsfen'ed·its servicing ri.gh1s to
        19
               Caliber Home Loans, Inc. (Exhibit B) Plaintiff has made no allegations that give it st,mding to
        20
               pumue this legal action and show thatit is the real party in iJiterest.
        21
        22                                                   26~
                                                         CONCLUSION
        23
                       Whatis clear from all of the ewlenee,includq the 1lSSIJIDl)tion that every factual
        24
               allegation made by Plaintilf is true, is that Plaintiff does notnave standing lD bring this legal
        2S
                                                                                                                   11
        26                                                                                      RidlarclCJark
               DEFENDANTS• MOTION'IO DJSMISSBECAUSE.PLAINTIPF                                   1810CameoDr.
               LACKS·STANJ)]NeANDISNOT"f.BBRHALPAllTYllJlNTEREST                                ~01f9740S
                                                                                                541~..5395
                                                                                               . ~


                                8,,_l..; ~i     +"'           t"-~<- I\ 1 \1-
                    Case 6:20-cv-00295-AA            Document 1-1         Filed 02/21/20       Page 38 of 39




          I
ti                   action and that Plahttiffis ll<)t lhe mil party inina,rest. Its lepl aetion of foreclOBUN must be
8              1
~
!:!                  dismissed"' Hcn•s the bottom line:
]Ill)
              2
8                           Defendants could pay every penny asked for in PJaiJdiff's complaiat. And tlieir
~
               3

s
>,,


....c.>
              4      obligation llJldet'their Note would not be.discharged. Or even affected. The real pmon entitled

Jj
               5     to eJJf'orce would still be entitled to theenm:e obli~9n again. And Wells Fargo would be
8
'B
IC             6     unjustly enriched.
'5
>I
               7
               8
               9-
              10
              11
              12

              13
                      Merri Sue Claik:
              14
              15
              16

              17
              18
              19
              20
              21

              22
              23
              24
              2S
              26                                                                                                         12
                                                                                                   Riala4 Clad!:




                                                                                                    --~·...
                     DEF'.BND~" )401:IDNTODJSMISSBBCAUSBPLAINTJFF                  ..               liJOCameoDr.
                     LACKS STANDING ANDJ$NOTTBEltBAL PA1tl'Y1N nmmEST                             . ~ ~97-fOS
                                                                                                    5't-2Zi.-'3'5

                            &.t.u bl t          q p""'e 11.
                                                    I                       1>i Il-
    Case 6:20-cv-00295-AA         Document 1-1           Filed 02/21/20      Page 39 of 39




                     IN THE CIR.currCoURT OFTBE STATE OF OREGON
                              . FORT.HE COUNTY OF LANE
                            125 E. 8thAve. E ~ Oregon 97401


 WELI.SFARGOBANK, N.A.,
                                     Plaintiff,                     ORDER

 MERRI StJE CLARK, RICHARD W~ CLARI<
 ETAL.,
                            ... Deftm6ant

        THIS MATIER having come before the Court on Defendant~s Motion to Dismiss, and
·the Court having reviewed the record;

       IT IS HEREBY ORDERED that this motion be, and hereby is, GRANTED.




                                                  Charles 0. carJ&on. Clrcillt COUit Judge
